DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-13 of Applicant’s Response, filed 10/29/2021, with respect to the 35 U.S.C. 101 and 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 and 103 rejections have been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Fusheng Xu on 05/10/2022.
The application has been amended as follows: 

1. (Currently Amended) An information processing system, comprising: 
a processor configured to determine the interiors of multiple vehicles parked in the same place and owned by the user and the interiors of adjacent buildings and facilities used by the user as the pickup sources for picking up multiple items constituting a package in response to a request for picking up the package from a user terminal of the pickup service, the processor further configured to validate, prior to issuance of an authentication key that triggers one or more actions associated with the interior of a vehicle of the multiple vehicles, the request based on predetermined authentication information, wherein the authentication key is subject to at least one selected from the group of restricted permission, duration, or usage, and 

the system further comprising: an authentication key issuer configured to deliver  the authentication key used for unlocking or locking a door to access the interior of the vehicle of the multiple vehicles,a building of the buildings, or a  facility of the facilities corresponding to the pickup source determined by the processor, to a mobile terminal of a company that provides the pickup service, wherein the mobile terminal of the company is caused to transmit to a key electronic control unit (ECU) of the vehicle of the multiple vehicles an unlock or lock request including the authentication key and information designating only unlocking or locking the door of the vehicle of the multiple vehicles, if the predetermined authentication key information is determined by the key ECU to match  the authentication key  delivered with the unlock or lock request , the key ECU is caused to transmit to a body ECU of the vehicle of the multiple vehicles an unlock or lock signal, the body ECU is caused to output a control command to cause a door lock motor of the vehicle of the multiple vehicles to only unlock or lock the door of the vehicle of the multiple vehicles, and the processor determines that the authentication is successful and the door of the vehicle of the multiple vehicles is unlocked or locked.  

2. (Canceled).  

3. (Currently Amended) The information processing system as claimed in claim 1, further comprising: 
a controller configured to transmit to the user terminal information on the vehicle of the multiple vehicles, the building of the buildings, or the facility of the facilities for the user to designate the interior of the vehicle of the multiple vehicles, the building of the buildings, or the facility of the facilities as the pickup source of the package, in a case where information representing that the user intends to make the request for picking up the package has been received from an external device operating a website related to the pickup service, through the website or an application program installed in the user terminal interoperating with the website, 
wherein the processor is configured to determine the interior of the vehicle of the multiple vehicles, the building of the buildings, or the facility of the facilities as the pickup source of the package in a case where the interior of the vehicle of the multiple vehicles, the building of the buildings, or the facility of the facilities has been designated as the pickup source of the package, in response to an operation on the user terminal displaying the information on the vehicle of the multiple vehicles, the building of the buildings, or the facility of the facilities on the website or on a window.  

4. (Currently Amended) The information processing system as claimed in claim 3, wherein the website is a predetermined electronic commerce site, and 
wherein the controller transmits to the user terminal the information on the vehicle of the multiple vehicles, the building of the buildings, or the facility of the facilities for the user to designate the interior of the vehicle of the multiple vehicles, the building of the buildings, or the facility of the facilities the pickup source of an item to be returned, in a case where information representing the user's intention to return the item has been received through the electronic commerce site or the application program.  

5. (Currently Amended) The information processing system as claimed in claim 3, wherein in the case where the information representing the user's intention to return the item has been received from the external device through the website or the application program, the controller causes a predetermined web page of the website or a predetermined window of the application program corresponding to the web page displayed on the user terminal, to display the information on the vehicle of the multiple vehicles, the building of the buildings, or the facility of the facilities.  

6. (Currently Amended) The information processing system as claimed in claim 5, wherein the controller causes the web page or the window displayed on the user terminal to display the information on the vehicle of the multiple vehicles, the building of the buildings, or the facility of the facilities, without having the information go through the external device.  

7. (Currently Amended) The information processing system as claimed in claim 6, wherein the controller causes the web page or the window to display the information on the vehicle of the multiple vehicles, the building of the buildings, or the facility of the facilities, through a predetermined API embedded in the web page or the window for the user to designate or input information on the request for picking up the package.  

8. (Canceled).  

9. (Currently Amended) An information processing method executed by an information processing apparatus related to a predetermined pickup service, the method comprising: 
determining, by a processor, the interiors of multiple vehicles parked in the same place and owned by the user and the interiors of adjacent buildings and facilities used by the user as the pickup sources for picking up multiple items constituting a package in response to a request for picking up the package from a user terminal of the pickup service; and 
validating, by the processor and prior to issuance of an authentication key that triggers one or more actions associated with the interior, the request based on predetermined authentication information, wherein the authentication key is subject to at least one selected from the group of restricted permission, duration, or usage

delivering, by the processor,  the authentication key used for unlocking or locking a door to access the interior of a vehicle of the multiple vehicles, the building of the buildings, or the facility of the facilities corresponding to the pickup source determined by the processor, to a mobile terminal of a company that provides the pickup service, wherein the mobile terminal of the company is caused  to transmit to a key electronic control unit (ECU) of the vehicle of the multiple vehicles an unlock or lock request including the authentication key and information designating only unlocking or locking the door of the vehicle of the multiple vehicles, if the predetermined authentication key information is determined by the key ECU to match the authentication key delivered with the unlock or lock request, the key ECU is caused to transmit to a body ECU of the vehicle of the multiple vehicles an unlock or lock signal, the body ECU is caused to output a control command to cause a door lock motor of the vehicle of the multiple vehicles to only unlock or lock the door of the vehicle of the multiple vehicles, and 
determining, by the processor, that the authentication is successful and the door of the vehicle of the multiple vehicles  is unlocked or locked.  

10. (Original) A non-transitory computer-readable recording medium having a program stored therein for causing the information processing apparatus related to the predetermined pickup service, to execute the method as claimed in claim 9.   

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claims 1, 9, and 10 (and their dependents), the prior art does not appear to teach, in the context of the systems and methods recited for enabling access to one or more pickup locations, the determination of the interior of multiple vehicles, parked in the same place and owned by the user and the interiors of adjacent buildings and facilities used by the user as the pickup sources for picking up multiple items constituting a package in response to a request for picking up the package from a user terminal of the pickup service and the later use of these various different places which collectively make up the pick up of a package may be used in determining the proper authentication key used for unlocking one of the places upon proper authentication of the key via the process recited in the claims. Such a combination of elements, in the context of the systems and methods recited for enabling access to one or more pickup locations, is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628